Citation Nr: 0523351	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-18 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for hypertension, 
including claimed as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for a skin disorder, to 
include chloracne, including claimed as secondary to 
herbicide exposure.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a right hand 
disorder.

7.  Entitlement to service connection for a disorder of the 
right ear, including right ear hearing loss, tinnitus, and 
Meniere's disease.

8.  Entitlement to service connection for a total disability 
evaluation based on individual unemployability (TDIU).

9.  Entitlement to special monthly compensation for aid and 
attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio, which denied the claims on appeal, with the 
exception of the PTSD claim.  With regard to that claim, 
service connection was awarded in a January 2003 rating 
decision and a 30 percent rating was assigned.  However, the 
veteran disagrees with the initial evaluation assigned for 
that disability.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Cleveland, Ohio, in 
March 2005.

The issues of entitlement to an initial disability rating in 
excess of 30 percent for PTSD, service connection for 
hypertension, entitlement to special monthly compensation for 
aid and attendance or at the housebound rate and the TDIU 
claim are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
folliculitis, follicular eczema, and keloids and service, to 
include exposure to herbicides or as secondary to a service-
connected disability, is not of record.

2.  Folliculitis, follicular eczema, and keloids are not 
presumptive diseases related to Agent Orange exposure.

3.  A bilateral knee disorder, a back disorder, a right hand 
disorder, and a right ear disorder, to include tinnitus, 
hearing loss, and Meniere's disease or a disorder manifested 
by dizziness are not attributable to the veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  Folliculitis, follicular eczema, and keloids were not 
incurred in or aggravated by the veteran's active military 
service, including as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

2.  A bilateral knee disorder, a back disorder, a right hand 
disorder, and a right ear disorder, to include tinnitus, 
hearing loss, and Meniere's disease were not incurred in or 
aggravated by active service, nor may they be presumed to be 
related to active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with VCAA letters dated in May and November 2001.  Those 
letters provided content complying notice to the claimant 
regarding what information and evidence was needed to 
substantiate his service connection claims, as well as what 
information and evidence must be submitted by him, and what 
information and evidence would be obtained by VA.  The 
letters advised him what evidence was needed to establish 
entitlement to service connected compensation benefits.  The 
letters also advised him that VA would attempt to get any 
relevant federal evidence as well as any private medical 
evidence which he identified and informed him that he needed 
to provide enough information about his records so that they 
could be requested.  Further, the July 2003 statement of the 
case provided him with the law relevant to the VCAA.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the appellant to provide 
"any evidence in his possession" that pertained to his 
claims.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letters informed the veteran of his 
and VA's respective responsibilities in obtaining evidence, 
and notified him that he was ultimately responsible for 
providing the information and evidence to support his claims.  
Given this correspondence, it is untenable that the veteran 
would have refrained from submitting any relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions and 
provided testimony at his hearing.  VA developed the 
appellant's service medical records, private medical records 
identified by the appellant, and VA treatment records.  

The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  VA medical 
examinations have been obtained with respect to certain 
issues on appeal, including VA skin, audiological, and 
general medical examinations.  Further medical examination or 
opinion is not necessary because, as explained in detail 
below, the evidence of record does not indicate that his 
claimed skin, right ear, or orthopedic disorders may be 
associated with his active service.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Further, the Board notes that statements by the veteran to 
the effect that any of his current claimed conditions are the 
result of his service or any incident in service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).

Service connection for a skin disorder, to include chloracne, 
including claimed as secondary to herbicide exposure

The veteran has reported a skin condition.  He has asserted 
that his skin condition warrants service connection.  He has 
argued that his skin symptoms are a result of exposure to 
herbicides, like Agent Orange, in service.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).

Chloracne or other acneform disease consistent with chloracne 
is included as listed diseases and thus shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).  The regulation requires that chloracne or 
other acneform disease consistent with chloracne must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a skin disorder, to include 
chloracne, to include secondary to exposure to herbicides.  
The service medical records revealed a leg burn due to a 
motorcycle and anal warts as the only dermatological 
complaints.  Further, the record does not show that chloracne 
or other acneform disease consistent with chloracne was 
manifest to a degree of 10 percent or more within a year 
after January 17, 1971, the last date on which the veteran 
was in Vietnam and could be presumed exposed to an herbicide.

The veteran testified that about a year after he left 
Vietnam, he began having problems with the skin on his back 
and chest which gradually spread and also itched.  He 
reported that he received private treatment for a skin 
problem around 1972; however, he did not provide adequate 
identifying information so these records could not be 
developed.  

The earliest post-service medical evidence of a skin disorder 
was an August 1999 private treatment record which noted 
keloids/dermatofibromas.  VA and private treatment records 
have linked the veteran's keloids to folliculitis.  
Follicular eczema was also diagnosed.  In April 2004, it was 
suggested that the veteran's follicular eczema was related to 
his "chronic rubbing from back scratcher" and it was 
recommended that use of the back scratcher was discontinued.

An October 2002 VA skin examination noted that the medical 
record was unavailable for review prior to the examination 
and assessed chloracne diagnosed in 1972.  The examiner noted 
that "[t]he patient was diagnosed with chloracne in 1972 and 
has been having treatment for chloracne for the past 30 
years." 

However, the preponderance of the evidence of record does not 
reveal that the veteran has a current diagnosis of chloracne.  
Without evidence showing that a disease or disability is 
present, service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board is aware 
of the findings of the October 2002 VA examiner; however, the 
examiner noted that no claims folder was available, so the 
statements that the veteran was diagnosed with chloracne in 
1972 and has been having treatment for chloracne for the past 
30 years is not supported by the preponderance of the 
evidence of record which diagnoses folliculitis, follicular 
eczema, and keloids.

Even assuming that the veteran has a diagnosis of chloracne, 
the Board finds that service connection is not warranted 
because for chloracne or other acneform disease consistent 
with chloracne to be associated with Agent Orange, it must 
have been manifest to a compensable degree within a year 
after exposure.  The record shows that the veteran served in 
Vietnam from May 1970 to January 1971.  There is no competent 
evidence of chloracne or other acneform disease consistent 
with chloracne within one year of the veteran's service in 
Vietnam, as is required in order for the presumption to 
apply.  Thus, although chloracne is one of the enumerated 
diseases listed in 38 C.F.R. § 3.309(e), the manifestations 
of the veteran's skin disorder are not those which are 
contemplated by the regulation.

Further, service connection for a skin disorder, to include 
chloracne, folliculitis, follicular eczema, and keloids is 
not warranted on a direct basis because there is no competent 
evidence in the record which links any of these disorders to 
service.  As noted above, the preponderance of the medical 
evidence reveals that the veteran's keloids are due to his 
folliculitis and his folliculitis has been related to chronic 
rubbing from a back scratcher.  There is no positive medical 
nexus evidence with regard to folliculitis, follicular 
eczema, and keloids.  With regard to chloracne, the 2002 VA 
examiner's opinion which indicates continuity of treatment 
for chloracne since service is not supported by the evidence.  
Other than that document, there is nothing in the evidence 
which shows treatment or diagnosis referable to chloracne in 
service or thereafter.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a skin disorder on a direct basis.

For these reasons, the Board finds that service connection 
for a skin disorder on a direct or presumptive basis would 
not be warranted.  The preponderance of the evidence is 
against a claim for service connection for a skin disorder. 

Service connection for a bilateral knee disorder and a back 
disorder

The veteran claims that he has bilateral knee and back 
disabilities that began in service.  He reported that he 
believes these problems began because he hit the ground hard 
in the jungle and he carried lots of weight as an infantryman 
in Vietnam.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  

The veteran testified that he did not seek treatment for his 
knee and back problems in service.  The only reference to 
back or knee problems in service is a notation on the 
veteran's separation examination of lumbosacral pain in the 
back.  The veteran testified that he received back treatment 
after service when he lived in Florida, but he stated in a 
September 2001 written document that he did not have any 
medical evidence to support his claims.  

A June 2001 record noted complaints of knee and low back 
pain.  June 2001 VA X-rays of the knees was negative and X-
rays of the lumbosacral spine revealed very early 
degenerative changes.  An August 2001 VA X-ray of the knees 
revealed minimal narrowing of the medial compartments and 
mild hypertrophic changes of the patellae.  An October 2002 
VA general medical examination noted no knee or back 
problems.  Full range of motion of the lower extremities was 
noted and neurological examination was essentially normal.

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a bilateral knee or a 
low back disorder which began in service.  The medical 
evidence of record fails to establish that either any current 
bilateral knee disorder or any low back disorder was incurred 
during his active service.  None of the clinical treatment 
records contain any medical opinion suggesting any sort of 
possible causal relationship or nexus between the veteran's 
reports of knee and back pain and his active military 
service.  In addition, the Board finds that the notation with 
regard to the back on his separation examination is not, 
standing alone, enough to warrant a grant of service 
connection, particularly in light of the fact that for almost 
29 years after service, there is no evidence of any 
complaint, treatment, or diagnosis referable to the knees or 
the back.  The recent X-ray findings with regard to the knees 
and back were not noted until years following his discharge 
from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed disorders as 
reflected in the clinical treatment records, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral knee 
and a back disorder.

Service connection for a right hand disorder

The veteran claims that he has a right hand disability that 
began in service.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

Significantly, the veteran's service entrance examination 
notes that the veteran had a broken small finger and that the 
fracture of the right hand was not considered disabling.  
Where, as here, a preexisting disorder is noted upon entry 
into service, the presumption of soundness does not attach.  
38 U.S.C.A. § 1111 (West 2002).  The record contains no 
competent evidence of any other right hand disability.

The issue then, for service connection, is whether the pre-
existing right hand disorder was aggravated in service.  
38 U.S.C.A. § 1153 (West 2002).  A presumption of aggravation 
arises where there is an increase of disability during 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  However, 
there is no evidence of an increase in disability during 
service.  There were no other complaints, treatment, or 
diagnoses referable to the right hand in the service medical 
records.  

Post-service medical records are also silent with regard to 
right hand complaints, treatment, or diagnosis.  During his 
personal hearing, the veteran noted he had injured the hand 
prior to service, but he also reported that he had fractured 
the hand in service.  He noted that currently he has 
arthritis and tendonitis, that it aches in cold and rainy 
weather, that he has a condition called boxer's knuckle, and 
that he can't really use the hand.  The Board notes that the 
veteran was treated for a tendonitis and fracture of the 
third finger of the left hand in service.

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a right hand disorder 
which began in or was aggravated by service.  First, the 
preponderance of the evidence of record does not reveal that 
the veteran has a current right hand disability.  Without 
evidence showing that a disease or disability is present, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Second, the medical 
evidence of record fails to establish that a current right 
hand disorder was incurred in or aggravated by his active 
service.  None of the clinical treatment records contain any 
medical opinion suggesting any sort of possible causal 
relationship or nexus between the veteran's current 
complaints and his active military service.

Accordingly, in light of the absence of any evidence 
suggestive of a current right hand disability or a link 
between the veteran's current complaints and service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right hand 
disorder.



Service connection for a disorder of the right ear, including 
right ear hearing loss, tinnitus, and Meniere's disease

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran claims that he has right ear problems, including 
hearing loss and tinnitus, that began in service.  The 
veteran does not contend that his dizziness or Meniere's 
disease is related to service, but given that the veteran has 
requested service connection for an unspecified right ear 
disorder, the Board will address this disorder.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  

The veteran testified during his hearing that he has hearing 
loss and tinnitus as a result of acoustic trauma in service, 
namely from hearing mortar fire and firing weapons.  The 
pertinent law provides that if the veteran was engaged in 
combat with the enemy while in active service, the Secretary 
shall accept lay or other evidence as sufficient proof of 
service connection if the lay or other evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

The veteran's service records reveal that he served in the 
Republic of Vietnam with a military occupation specialty of 
light weapons infantry and that his awards and decorations 
include the combat infantryman badge.  The circumstances of 
the veteran's service are such that the Board finds, as a 
matter of fact, that he was exposed to acoustic trauma in 
combat.   

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz (Hz) are 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores are 94 percent or less.  
38 C.F.R. § 3.385 (2004).

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
80
75
75

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear.  The Board thus finds that the 
veteran has right ear hearing loss disability as defined at 
38 C.F.R. § 3.385 (2004).  At that time, the veteran also 
reported that he had tinnitus in the right ear since service.

A May 2004 VA treatment record also noted the veteran's 
complaints of vertigo and attributed those complaints to 
Meniere's disease.  Alternately, a March 2001 VA treatment 
record noted that the dizziness may be related to the 
veteran's diabetes mellitus.  

The Board finds that the preponderance of the evidence is 
against the claim for a right ear disorder as a sufficient 
nexus between service, including exposure to excessive noise 
in combat, and the development of hearing loss disability, 
tinnitus, and dizziness or Meniere's disease is not shown.

In this regard, the August 2004 VA audiology examiner noted 
that the claims file had been reviewed, that the veteran had 
normal hearing on entry into service, that the veteran denied 
impaired hearing at the time of his service separation 
examination, and that his separation examination showed 
normal hearing.  The Board notes that the 1969 entrance 
examination noted results of 0 in the right ear at all 
thresholds while the 1971 separation examination noted 
results of 15 in the right ear in all thresholds.  
Regardless, the Board finds persuasive the finding of the 
2004 examiner that all hearing test results in service were 
within normal limits, given the examiner's notation that the 
veteran did not report hearing loss at separation and that 
the remainder of the service medical records are silent as to 
complaint, treatment or diagnosis referable to the right ear, 
including hearing loss and tinnitus.

The first evidence of hearing loss is found in an August 2002 
VA treatment record which noted complaints of recent onset 
right hearing loss.  The first evidence of tinnitus or other 
right ear complaints are found in a March 2001 VA treatment 
record which noted complaints about three days in one year of 
pressure in the right ear accompanied by ringing and 
occasional dizziness.  These records are almost 30 years 
after his separation from service.  

In addition, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between hearing loss, tinnitus, or Meniere's disease and the 
veteran's active service.  In this regard, the only nexus 
evidence is against the claim.  The March 2001 VA treatment 
record noted that the dizziness may be related to the 
veteran's diabetes mellitus.  Most significantly with regard 
to the hearing loss and tinnitus aspects of the claim, the 
2004 VA examiner opined that "[i]t is less likely as not 
that the tinnitus is the result of any activity during 
military service."  The examiner supported this finding 
noting that the service medical records did not mention 
tinnitus and his service separation examination revealed 
normal hearing.  Further, the examiner found that it was 
"less likely as not that the hearing loss in the right ear 
was the result of any activity during military service."  
The examiner supported this finding noting that the service 
medical records did not mention impaired hearing, the veteran 
denied impaired hearing at separation, and his service 
separation examination revealed normal hearing.  

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the disorders as reflected in 
the clinical treatment records, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right ear disorder, to include 
hearing loss, tinnitus and dizziness or Meniere's disease.

In reaching these decisions, the Board considered the 
"benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 C.F.R. § 3.102 (2004).


ORDER

Claims for service connection for a skin disorder, a 
bilateral knee disorder, a back disorder, a right hand 
disorder, and a right ear disorder, to include tinnitus, 
hearing loss, dizziness and Meniere's disease, are denied.


REMAND

First, with regard to the veteran's claim for a higher 
initial evaluation for PTSD, the Board notes that the two 
most recent VA examinations reflect that the psychometric 
testing results cannot be taken at face value because of an 
invalid test-taking attitude.  The Board's review of the 
evidence is further complicated by the fact that the most 
recent VA examiner indicated that, at least part of the 
veteran's symptomatology, including his anger, as well as 
part of his problems with employability are related to his 
non-ratable personality disorder.  Further, that examiner 
stated that the veteran's nonservice-connected alcohol and 
drug abuse, currently in remission, has a major impact on his 
overall level of functioning.  In response, the veteran's 
representative has indicated that it has never been 
determined whether the veteran's alcohol and drug problems 
were the result of self-medicating.  For these reasons, the 
Board finds that another examination is warranted which 
distinguishes, to the extent possible, the manifestations of 
the veteran's service-connected PTSD from the manifestations 
of non-ratable or nonservice-connected disorders.  Further, 
the examiner should provide an opinion as to whether the 
veteran's drug and alcohol abuse were a result of his 
service-connected PTSD.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) (38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.).   

Second, with regard to the veteran's claim for service 
connection for hypertension, claimed as secondary to service-
connected diabetes mellitus, another VA medical opinion is 
necessary because the medical opinion on this question 
provided at the time of the August 2004 VA examination is 
unclear.  On this question, the 2004 examiner stated, "It is 
more likely than not that the veteran's hypertension is not 
related to the diabetes since it was diagnosed at the same 
time."  That opinion seems to suggest that a similarity 
between the two conditions (the time of they were first 
diagnosed) is the basis for the opinion that they are 
dissimilar.  Further explanation is necessary. 

Third, with regard to the veteran's claim for TDIU, the Board 
notes that the evidence of record reveals that the veteran 
has a high school education and worked for a bus company for 
over 20 years until he was required to retire because he 
needed insulin treatment for his service-connected diabetes 
mellitus.  Further, a September 2004 medical opinion stated 
that it was "as likely as not that [the veteran] became 
unemployable because his diabetic control has been generally 
very bad for years, and because of his morbid obesity."  In 
addition, the most recent PTSD examiner found that the 
veteran's PTSD affected his employability.

In this regard, records concerning the veteran's retirement 
disability would be helpful.  The record also shows that the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits; however these records have not been 
associated with the claims folder.

The Board notes that currently the veteran does not meet the 
minimum rating requirements needed for schedular 
consideration of unemployability under 38 C.F.R. § 4.16(a) 
and that the RO determined that referral of this case to the 
Director of Compensation and Pension for consideration of an 
extraschedular TDIU in accordance with 38 C.F.R. § 4.16(b) 
was not warranted.  Based on the evidence above, the Board 
finds that referral of this case to the Director of 
Compensation and Pension for consideration of an 
extraschedular TDIU in accordance with 38 C.F.R. § 4.16(b) is 
warranted. 

Fourth, with regard to the veteran's claim for special 
monthly compensation for aid and attendance or at the 
housebound rate, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is 
required to indicate which information and evidence, if any, 
the claimant is required to provide to VA and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As part of this 
notification, the veteran is requested to provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003).  In the present case, the record 
shows that the veteran has never been issued a VCAA notice 
letter with regard to the special monthly compensation issue 
on appeal.  In addition, the veteran has not undergone an 
examination with regard to aid and attendance or housebound 
benefits.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  With regard to the special monthly 
compensation claim, the RO must review 
the claims files and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2003) and any other applicable legal 
precedent, is completed.  In particular, 
the appellant and his representative 
should be provided a notice letter that 
advises them of any information and 
medical or lay evidence that is necessary 
to substantiate the claim; which 
information and evidence, if any, the 
claimant is required to provide to VA; 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  They should also be notified 
that the claimant should provide any 
evidence in his possession that pertains 
to his claim.  

2.  The veteran's records associated with 
the Ohio Public Employees Retirement, 277 
East Town St., Columbus, OH  43215 should 
be requested and obtained, after any 
necessary authorization is obtained from 
the veteran.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the records cannot be 
obtained, the veteran should be informed.  
He should be allowed an appropriate 
period of time within which to respond.  

3.  The medical records associated with 
any Social Security Administration (SSA) 
determination with regard to the veteran 
should be requested and obtained from the 
SSA.  Failures to respond or negative 
replies should be noted in writing and 
associated with the claims folder.  If 
the records cannot be obtained, the 
veteran should be informed.  He should be 
allowed an appropriate period of time 
within which to respond.  

4.  The veteran should be afforded a VA 
PTSD examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to provide opinions with regard to:

a.  Whether the veteran's drug and 
alcohol abuse were a result of his 
service-connected PTSD; and 

b.  To distinguish, to the extent 
possible, the manifestations of the 
veteran's service-connected PTSD 
from the manifestations of non-
ratable or nonservice-connected 
disorders and to provide a Global 
Assessment of Functioning Score 
which solely addresses service-
connected PTSD manifestations.  

The complete rationale for any conclusion 
reached should be provided.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  The report of the examination 
should be associated with the claims 
folder.

5.  The veteran should be afforded a VA 
examination to determine the etiology of 
his hypertension.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  The examiner should indicate 
whether the veteran's hypertension was 
caused by or was worsened by his service-
connected diabetes mellitus.  The 
complete rationale for any conclusion 
reached should be provided.  The report 
of the examination should be associated 
with the claims folder.

6.  The veteran should be afforded a VA 
aid and attendance/housebound examination 
to determine whether he is in need of aid 
and attendance and whether he is 
housebound.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
tests deemed to be necessary by the 
examiner should be conducted.  The 
complete rationale for any conclusion 
reached should be provided.  The report 
of the examination should be associated 
with the claims folder.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims.  The 
RO should refer this case to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Service for 
consideration of an extra-schedular TDIU 
evaluation pursuant to 38 C.F.R. 
§ 4.16(b).

8.  If any of the benefits sought is not 
granted to the veteran's satisfaction, he 
should be issued a Supplemental Statement 
of the Case and be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is further notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


